I rest my approval of the decree rendered in this case upon the court's findings of fact, first that the agreement that the defendant should have two-thirds of the firm's fee of 40 per cent. was not made on condition that he should divide with the plaintiffs his special fee of $25,000, and, second, that the plaintiffs were aware, when they approved the compromise of the sugar suits, that the defendant was to receive the special fee of $25,000. I have no doubt of the good faith of either of the parties in the controversy.